DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
	Applicant’s amendment to the Claims have overcome the objection set forth in the Non-Final Office Action mailed on 02/03/2022 .
	The claim amendments filed on 08/03/2022 have been entered.  Claims 1-2, 6, 9-13, 15-19, and 21-26 remain pending in the application.
	
	Response to Arguments
	A new ground(s) of rejection is made infra in view of Marjercak et al (US 2004/0034408 A1) in view of Murphy et al (US 2020/0060814 A1) addressing all of the claim limitations as necessitated by amendment.  In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection below.	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 9-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Marjercak et al (US 2004/0034408 A1) in view of Murphy et al (US 2020/0060814 A1).

	Regarding claim 1, Majercak discloses an implantable valve (Figure 1A), comprising: 
an expandable support structure (Figure 1A, item 100) comprising a frame (Figure 1A, item 101 “structural frame”) having a plurality of deflectable struts (Figure 1A, items 103 and 104) forming multiple rows of cells (Figure 1A, annotated below), 
an upstream end (Figure 1A, upstream end annotated below), 
a downstream end (Figure 1A, downstream end annotated below) and a waist area in between the downstream and upstream ends (Figure 1A, waist area annotated below),
and an electrospun polymer sealed about a periphery of the support structure (paragraph 0072, paragraph 0086); 
and a dip cast (paragraph 0104 discloses dip coating the polymeric valvular body 404 which is part of the membrane tubular structure 400), polymeric valvular body comprising a plurality of artificial leaflets formed from a cured polymer (Figures 5A-B, item 404; Figure 7; paragraphs 0086, 0092-0093, 0099, 0103. 0109-011 describes the process used to make the polymeric valvular body 400, which forms the leaflets 404 as is described in paragraph 0111; paragraph 0099 describes curing the polymer) 
coupled with and contoured to the frame (Figures 5A-B), 
wherein the frame and polymeric valvular body are coupled together by encapsulatinq the frame in the cured polymer (as stated above a process described in Figure 7 coupling the frame and valvular body are coupled together by encapsulating the frame in the cured polymer; paragraph 0113 further describes encapsulating the inner and outer surface of the frame with the electrospun fiber prior to the final coating process described in paragraph 0104) ; 
wherein the frame defines a plurality of commissure positions (Figure 1A, item 105) and a plurality of deflectable struts at the downstream end (Figure 1A, item 104)forming a crest offset from the plurality of commissure positions (as can be seen in Figure 1D the crest is offset from the plurality of commissure positions).
Majercak discloses the invention substantially as claimed.
	However, Majercak does not disclose including a locking feature at the downstream end thereof.
	Murphy teaches a locking feature at the downstream end thereof (see Murphy, Figure 1, item 22)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Majercak by providing a locking feature at the downstream end thereof as taught by Murphy because the locking features is adapted and configured to capture, recapture, position, reposition, and/or move the stent or prosthesis (see Murphy, paragraph 0080).
	Regarding claim 2, as set forth supra, the combination discloses wherein the polymer of the valvular body is a siloxane polyurethane urea (see Majercak, paragraph 0102).
	Regarding claim 6, as set forth supra, the combination further includes at least one open region defined in the waist area and has a length and width extended across multiple deflectable struts (see Majercak, Figure 1A, open region annotated above, open region is depicted having a length and width extending across multiple deflectable struts).
	Regarding claim 9, as set forth supra, the combination discloses wherein the frame is encapsulated in a cured polymer in either film or fiber form (see Majercak, paragraph 0105, the encapsulation is doing with a film).  
	Regarding claim 10, wherein the dip cast, polymeric valvular body is composed of a cured polymer in either film or fiber form (see Majercak, the dip cast (paragraph 0104) polymeric valvular body 404 is composed of cured polymer in both a film and a fiber form).  
	Regarding claim 11, as set forth supra, the combination discloses wherein the implantable valve (see Majercak, Figure 1A, item 100) has a longitudinal axis (Figure 1A) and, when the implantable valve is in the expanded state, the plurality of deflectable struts are transverse to the longitudinal axis (see Majercak, the implant 100 of Figure 1A is made to be inserted with a delivery catheter (paragraph 0041) therefore the plurality of deflectable struts would be transverse to the longitudinal axis when in the compressed state).  
	Regarding claim 12, as set forth supra, the combination discloses wherein, when in a fully contracted state (see Majercak, Figure 1A), the plurality of deflectable struts are parallel or substantially parallel to the longitudinal axis (see Majercak, Figure 1A).  
	Regarding claim 13, as set forth supra, the combination discloses  wherein the plurality of deflectable struts intersect and form a lattice comprised of the multiple rows of cells (see Majercak, Figure 1A, items 103 and 104).  
	Regarding claim 15, as set forth supra, the combination discloses wherein the plurality of deflectable struts are each coupled to an adjacent strut at a deformable location (see Majercak, Figure 1A, annotated above).
	Regarding claim 16, as set forth supra, the combination discloses wherein the locking feature is a loop (see Murphy, locking feature 22 is a loop).


    PNG
    media_image1.png
    715
    831
    media_image1.png
    Greyscale

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Marjercak et al (US 2004/0034408 A1) in view of Murphy et al (US 2020/0060814 A1) as applied to claim 1, and further in view of Karciauskas et al (US 2020/0022807 A1).

	Regarding claim 17, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not specifically disclose wherein the electrospun polymer of the support structure comprises a skirt located upstream from an upstream end of the frame.  
	Karciauskas teaches wherein the electrospun polymer of the support structure comprises a skirt located upstream from an upstream end of the frame (see Karciauskas, Figure 11B-D, item 383; paragraphs 0066 and 0067).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the electrospun polymer of the support structure comprises a skirt located upstream from an upstream end of the frame as taught by Karciauskas because this prevents paravalvular leakage, which can result in anemia, shortness of breath, swelling, weight gain, and shortness of breath.  Furthermore, the results would be predictable.  Majercak teaches an electrospun outer layer (see Majercak, paragraph 0113).  Therefore, such a modification would have comprised only the simple substitution of one known electrospun outer layer for another to obtain no more than the predictable result of preventing paravalvular leakage; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 	
	Regarding claim 18, as set forth supra, the combination discloses wherein the skirt extends over the upstream end of the frame (see Karciauskas, Figure 11D) .  
	Regarding claim 19, as set forth supra, the combination discloses wherein the skirt extends over an exterior upstream portion of the frame (see Karciauskas, Figure 11D).  
	Regarding claim 21, as set forth supra, the combination discloses wherein the skirt is made of a polymer that is the same as the valvular body (see Karciauskas, paragraph 0068).  
	Regarding claim 22, as set forth supra, the combination discloses wherein the skirt is made of a polymer that is different from the polymer of the valvular body (see Karciauskas, paragraph 0068).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Marjercak et al (US 2004/0034408 A1) in view of Murphy et al (US 2020/0060814 A1) in view of as Karciauskas et al (US 2020/0022807 A1) as applied to claim 17, and further in view of Delaloye (US 2019/0274828 A1).

	Regarding claim 21, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose wherein the skirt is made of a polymer that is the same as the valvular body.
	Delaloye teaches wherein the skirt is made of a polymer that is the same as the valvular body (see Delaloye, paragraph 0056).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the skirt is made of a polymer that is the same as the valvular body as taught by Delaloye because it has been held to within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice.  Additionally, the manufacturing process would be simplified using the same polymer for the valvular body and skirt.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Marjercak et al (US 2004/0034408 A1) in view of Murphy et al (US 2020/0060814 A1) in view of as Karciauskas et al (US 2020/0022807 A1) as applied to claim 17, and further in view of Ratz et al (US 2015/0328000 A1).

	Regarding claim 22, the combination discloses the invention substantially as claimed.
	However, the combination is silent regarding the material of the skirt and valvular body, therefore the combination does not disclose wherein the skirt is made of a polymer that is different from the polymer of the valvular body.  
	Ratz teaches wherein the skirt is made of a polymer that is different from the polymer of the valvular body (see Ratz, paragraph 0036, lines 17-20).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the skirt is made of a polymer that is different from the polymer of the valvular body as taught by Ratz because it has been held to within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice.  Additionally, the skirt can be made of a more rigid material, which would aid in sealing (see Ratz, paragraph 0046, lines 17-20).  

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Marjercak et al (US 2004/0034408 A1) in view of Murphy et al (US 2020/0060814 A1) in view of as Karciauskas et al (US 2020/0022807 A1) as applied to claim 17, and further in view of Braido (US 2014/0155997 A1)

	Regarding claim 23, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose wherein the skirt has an inflow edge portion that is covered with a polymer coating.  
	Braido teaches wherein the skirt has an inflow edge portion that is covered with a polymer coating (see Braido, Figure 1, item 120 “sealing ring”; paragraph 0051, lines 15-19, paragraph 0065, lines 8-10, inflow edge portion 120 is part of cuff, which may be formed of polymer).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the skirt has an inflow edge portion that is covered with a polymer coating as taught by Braido because this helps to prevent, reduce, or cushion contact between the leaflet structure and the metal structure, helps to improve sealing between the valve and the surrounding native tissue (e.g., to prevent paravalvular leakage); and helps to promote tissue in-growth into the implanted valve (see Braido, paragraph 0051).
	Regarding claim 24, as set forth supra, the combination discloses wherein the polymer coating covers only the inflow edge portion (see Braido, Figure 1, item 120).  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable Marjercak et al (US 2004/0034408 A1) in view of Murphy et al (US 2020/0060814 A1) in view of as Karciauskas et al (US 2020/0022807 A1) as applied to claim 17, and further in view of Delaloye et al (US 2016/0038281 A1).

	Regarding claim 25, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose wherein the skirt has an outflow edge portion that is fused to an underlying polymer.  
	Delaloye teaches wherein the skirt (see Delaloye, Figure 20, item 32 “outer skirt”) has an outflow edge portion that is fused to an underlying polymer (see Delaloye, Figure 20, item 152; paragraph 0092, lines 15-18).  
	It would be obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the skirt has an outflow edge portion that is fused to an underlying polymer as taught by Delaloye because is in the implanted position with the outflow edge of the skirt fused to the underlying polymer, a portion of the skirt may distend against surrounding tissue, for example, under backpressure of blood acting on the stent-valve when the valve has closed, or para-valve leakage of blood backflowing around the stent-valve.  Distention of the second skirt portion may define a pocket, such that the backpressure of blood within the pocket effects a seal against the surrounding tissue (see Delaloye, paragraph 0095)

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Marjercak et al (US 2004/0034408 A1) in view of Murphy et al (US 2020/0060814 A1) as applied to claim 1, and further in view of You (US 2006/0265052 A1).

	Regarding claim 26, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose wherein the plurality of deflectable struts define cells filled with polymer, wherein the polymer is biased to deflect from within the cells into an inner lumen of the valve upon transitioning from an expanded state to a contracted state.
	You teaches wherein the plurality of deflectable struts (Figure 1, item 1 “stent”; paragraph 0039, stents provide a plurality of deflectable struts) define cells filled with polymer (Figure 1, item 2 “sheet”; paragraph 0123), wherein the polymer is biased to deflect from within the cells into an inner lumen of the valve upon transitioning from an expanded state to a contracted state (Figure 4; paragraphs 0012 and 0052).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the plurality of deflectable struts define cells filled with polymer, wherein the polymer is biased to deflect from within the cells into an inner lumen of the valve upon transitioning from an expanded state to a contracted state as taught by You because the pattern of folds allows the sheet to be collapsed for deployment facilitating delivery to the blocked site in the body.  The pattern of folds allows the sheet to be collapsed radially of the tubular shape.  The use of a pattern of folds to collapse the stent allows it to be packaged compactly and to have good flexibility for ease of delivery to the blocked site.  The pattern of folds also provides for synchronised deployment across the sheet which reduces the chances of rupture on deployment.  The ability to fold the sheet compactly allows the use of relatively strong materials which would otherwise not be deployable.  Such strong materials reduce the chances of rupture of the sheet (see You, paragraph 0017).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774